              Case 4:19-cv-02937-SBA Document 24-2 Filed 02/12/20 Page 1 of 2
                         UNITED STATES DISTRICT COURT
                         for the Northern District of California


Case No.________________________________________ Date________________________________________

_______________________________________________   vs. _______________________________________


                                       EXHIBIT LIST

                   9 Plaintiff                           9 Defendant
                                                                DATE
 EXHIBIT      DESCRIPTION             SPONSORING         Marked for         Admitted in
 NUMBER                               WITNESS            indentification    Evidence
           Case 4:19-cv-02937-SBA Document 24-2 Filed 02/12/20 Page 2 of 2




          Plaintiff's Exhibit Markers                           Defendant's Exhibit Markers
     UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF CALIFORNIA                          NORTHERN DISTRICT OF CALIFORNIA

Case #:                                               Case #:

 PLNTF EXHIBIT NO.                                     DEFT EXHIBIT NO.

Date Admitted:                                        Date Admitted:

                    Susan Y. Soong, Clerk                                 Susan Y. Soong, Clerk
By:_                       , Deputy Clerk             By:_                       , Deputy Clerk

     UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF CALIFORNIA                          NORTHERN DISTRICT OF CALIFORNIA

Case #:                                               Case #:

 PLNTF EXHIBIT NO.                                     DEFT EXHIBIT NO.

Date Admitted:                                        Date Admitted:

                    Susan Y. Soong, Clerk                                 Susan Y. Soong, Clerk
By:_                       , Deputy Clerk             By:_                       , Deputy Clerk

     UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF CALIFORNIA                          NORTHERN DISTRICT OF CALIFORNIA

Case #:                                               Case #:

 PLNTF EXHIBIT NO.                                     DEFT EXHIBIT NO.

Date Admitted:                                        Date Admitted:

                    Susan Y. Soong, Clerk                                 Susan Y. Soong, Clerk
By:_                       , Deputy Clerk             By:_                       , Deputy Clerk

     UNITED STATES DISTRICT COURT                             UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF CALIFORNIA                          NORTHERN DISTRICT OF CALIFORNIA

Case #:                                               Case #:

 PLNTF EXHIBIT NO.                                     DEFT EXHIBIT NO.

Date Admitted:                                        Date Admitted:

                    Susan Y. Soong, Clerk                                 Susan Y. Soong, Clerk
By:_                       , Deputy Clerk             By:_                       , Deputy Clerk


Counsel shall meet and confer pursuant to Civil L.R. 30-2(b) and assign blocks of numbers to the exhibits
(i.e. Plaintiff P1 -P499 and D500 - D999) Exhibit markers should be placed on the lower right-hand corner
of the exhibit. Exhibits should be contained within a binder with each exhibit separated by a tabbed page
denoting the exhibit number.
